Citation Nr: 1013353	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-05 579	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Louis, Missouri, which granted service connection for 
PTSD with a 30 percent disability rating, effective July 8, 
2005.  The Veteran seeks a higher initial rating.  

The Veteran has submitted evidence of a medical disability, 
made a claim for the highest rating possible, and submitted 
evidence of unemployability.  Such would normally raise the 
question of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).  See Rice v. Shinseki, No. 06-
1445 (U.S. Vet. App. May 6, 2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  However, the Board notes that 
the RO considered the issue of entitlement to a TDIU in a 
July 2009 rating decision, and that, to date; the Veteran has 
not appealed that decision.  The Board therefore finds that 
the issue of entitlement to a TDIU has been appropriately 
considered and no additional action is warranted.



FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of 
mild social and occupational impairment and is manifested by 
depressed mood; intrusive recollections and flashbacks, sleep 
impairment with nightmares, and avoidance of events that 
trigger wartime memories; he does not exhibit anything 
approximating flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; or impaired abstract 
thinking.  He does not have suicidal or homicidal ideation, 
delusions or hallucinations.  

2.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Board observes that, in connection with his 
initial claim of service connection, the Veteran was informed 
of the notice provisions relating to the VCAA in a letter 
dated August 12, 2005.   This notice was provided prior to 
the RO's July 2007 decision granting service connection for 
PTSD.  In connection with the present appeal for a higher 
initial rating, the Veteran was provided additional notice of 
the evidence necessary to obtain an increased disability 
rating in a letter dated July 21, 2009.

Crucially, the August 2005 letter advised the Veteran of VA's 
duty to assist him in the development of his claim.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "medical records, employment records, or 
records from other Federal Agencies."  With respect to 
private treatment records, the letter informed the Veteran 
that VA would attempt to obtain any additional information or 
evidence he identified and included copies of VA Form 21-
4142, Authorization and Consent to Release Information, which 
the Veteran could complete to release private medical records 
to the VA.  

The August 2005 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The August 2005 VCAA letter also instructed the Veteran to 
send any evidence that he had in his possession that pertains 
to his claims.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2) and (3) in the August 2005 
VCAA letter.  The Veteran was also provided specific notice 
of the Dingess decision in letters dated February 25, 2008 
and October 1, 2008, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the February 2008 and October 
2008 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial decision on a claim for VA benefits.  Here, as 
noted above, some of the VCAA notice, in particular the 
notice required by the Dingess decision, was not provided to 
the Veteran until after the RO entered its July 2007 decision 
granting service connection for PTSD. 

Although some of the required notice was not sent prior to 
the initial adjudication of the Veteran's claim, this was not 
prejudicial to the Veteran since he was subsequently provided 
adequate notice.  The claim for higher initial rating was 
readjudicated and al supplemental statement of the case 
(SSOC) was provided in January 2010.  

In this case, the claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though some of the required VCAA notice came after 
the initial adjudication, there is no prejudice to the 
Veteran.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The Veteran 
has been afforded ample opportunity to respond to the notice, 
to submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  
 
The Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Recognition must also be given to the fact that this appeal 
arises from the Veteran's disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  The United States Court of Appeals for the Federal 
Circuit and the Court have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records, his VA treatment records, and his Social 
Security disability records.

Additionally, as the Board will discuss in its analysis 
below, the Veteran was provided with a VA PTSD examinations 
during December 2003, March 2006, February 2007, and October 
2008.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The reports of these examinations reflect 
that each examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination with diagnostic testing, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the opportunity to have a personal hearing with a 
Board member.  He has been ably represented by his state 
service organization representative.
 
Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD)

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.



If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  A 30 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

II.  Statement of facts 

The Veteran was service connected for PTSD with a 30 percent 
disability rating by a July 2007 rating decision.  Due to his 
verified combat status in Vietnam, his various combat 
experience stressors were conceded.  Among other things, the 
Veteran reported that he had a cousin killed in Vietnam, 
whose body he had to escort home; he was involved in an 
intense battle that killed many men in his unit; and he tried 
to help a fellow marine whose foxhole fell down on him and 
buried him, but was unable to save him.   

In an initial May 2003 psychiatric evaluation on an 
outpatient basis, a VA psychiatrist, Dr. L.O., diagnosed the 
Veteran with PTSD, moderate major depression, moderate single 
episode panic disorder without agoraphobia, and alcohol abuse 
in partial remission.  She assigned a GAF score of 58.

Dr. L.O. observed that the Veteran's mental status was 
manifested by good hygiene; appropriate business casual 
attire; a polite and cooperative attitude; good eye contact; 
excessive fidgeting; orientation times 3; regular rate and 
rhythm of speech that was normal in tone and volume, 
spontaneous, and fluent; an anxious and dysphoric mood with 
congruent affect; thought processes that were goal directed 
and logical; and good insight with fair judgment.  The 
Veteran denied any suicidal or homicidal ideation, delusions, 
obsessions, preoccupations, and hallucinations.  

Dr. L.O. indicated that the Veteran's PTSD symptoms included 
recurrent and intrusive distressing recollections; intense 
psychological distress and physiological reactivity at cues 
that remind his of his combat experiences; avoidance 
syndrome; inability to recall an important aspect of the 
trauma; markedly diminished interest or participation in 
significant activities; feelings of detachment or 
estrangement from others; and a sense of a foreshortened 
future.  Symptoms of increased arousal included difficulty 
sleeping, difficulty concentrating, hypervigilence; and 
exaggerated startle response.    

At the initial VA compensation and pension examination for 
PTSD conducted in December 2003, a VA psychologist, Dr. J.W., 
Ph.D., concluded that there was not sufficient symptomatology 
to support a diagnosis of PTSD.  He diagnosed the Veteran 
with anxiety disorder, not otherwise specified, rule out 
attention deficit disorder, and assigned a GAF score of 65.

Dr. J.W. observed that the Veteran was casually dressed, his 
speech was accelerated and he jumped from one topic to 
another and he had a tendency to violate boundaries by doing 
a lot of touching and moving in on personal space.  The 
Veteran also displayed adequate hygiene, adequate grooming 
and was oriented in all spheres and quickly and firmly so.  
Additionally, Dr. J.W. observed that the Veteran's memory was 
intact; mental control was adequate; attention was adequate; 
concentration at a lesser level; ability to abstract and 
judgment were fair to good; impulse control seemed good; and 
insight was somewhat limited.  

Dr. J.W. commented that the only reported symptoms that might 
be related to PTSD includes poor memory for periods of 
action, and relatively poor quality and duration of sleep, 
although the Veteran specifically indicate that there were 
nightmares that interrupted his sleep.  He administered the 
Mississippi Scale for PTSD on which the Veteran's score was 
88, noted to be below even the minimal cutoff for diagnosing 
PTSD.  He concluded that given the Veteran's anxiety, 
jumping, and general agitation, his presentation was better 
accounted for by anxiety disorder, not otherwise specified, 
and at some point to rule out attention deficit disorder.  He 
also noted the Veteran's alcohol consumption of about four 
standard drinks in the evening, and his opportunistic use of 
marijuana, but did not feel this would warrant a clinical 
reason for modification of the GAF score.  

Another VA psychologist, Dr. J. H., who examined the Veteran 
during March 2006, determined that the Veteran's PTSD 
symptoms were insufficient to warrant a diagnosis of PTSD.  
He also diagnosed the Veteran with anxiety disorder, not 
otherwise specified, and assigned a GAF score of 65.  

At this March 2006 VA examination, Dr. J.H. observed 
essentially normal mental status on the part of the Veteran.  
He appeared on time, and was casually dressed with 
appropriate grooming and hygiene.  No behavioral agitation 
was observed; eye contact was good; speech was normal and 
readily intelligible; no abnormal thought processes were 
reported or observed; no psychotic symptoms, suicidal or 
homicidal ideations were reported or observed; affect was 
full range and appropriate to expressed content; mood was 
congruent with affect and content (with some dysphoria and 
anxiousness when discussing past stressors), and facial 
flushing was noted when the Veteran discussed a past 
traumatic stressor.  The Mini-Mental State Examination score 
was a normal 28/30.  Orientation, abstract thinking, memory, 
judgment and insight were all intact.  Intellectual 
functioning was noted to be within normal limits, and no 
evidence of impairment in impulse control, judgment, or 
insight was observed.  The Mississippi Scale for PTSD score 
was 98, below the recommended cut off score of 107 for 
diagnosing combat-related PTSD, and clinically indicative of 
a relatively more mild intensity level of any PTSD symptoms.  
Prior scores of 102 and 88 were noted.  The Trauma Symptom 
Inventory test revealed a profile of limited clinical 
validity; his elevation of the Atypical Response Scale (T = 
73) was indicative of a need for cautious clinical 
interpretation, although overall, the profile was indicative 
of the presence of PTSD symptoms.  

PTSD symptoms noted by Dr. J.H. included intense 
psychological distress and physiological reactivity at 
exposure to cues that remind of traumatic events; avoidance 
syndrome; markedly diminished interest or participation in 
significant activities; and exaggerated startle response.  
While the duration of the Veteran's symptoms was felt to be 
more than one month, Dr. J.H. did not feel that the symptoms 
had caused clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning, based on his impression that the Veteran had a 
generally positive social and occupational history.  Dr. J.H. 
summarized stating: "From the data sources reviewed and 
available at the time of this evaluation, the Veteran 
evidenced a varied history of PTSD symptoms with various 
reports noting full diagnostic criteria as being met versus 
other reports noting 'sub-threshold' or incomplete meeting of 
full diagnostic criteria for PTSD.  However, the available 
reports that included psychometric data were consistently 
noting 'sub-threshold' or incomplete meeting of the full 
diagnostic criteria for PTSD.  

The Veteran was afforded another VA psychological examination 
by a psychologist, Dr. K.B., Ph.D., during February 2007.  
Dr. K.B. diagnosed the Veteran with PTSD, major depressive 
disorder, and alcohol dependence in remission.  He stated 
that he did believe that the Veteran minimally met the 
criteria for a diagnosis of PTSD.  He opined that the major 
depressive disorder was more likely than not independent of 
the PTSD.  He stated that he considered his conclusions to be 
consistent with the Veteran's treatment reports and his 
treating psychiatrist.  He assigned an overall GAF score of 
55, but stated that, if only the PTSD were considered, the 
GAF score would be 60. 

Dr. K.B.'s observations about the Veteran's mental status 
were similar to those noted by Dr. J.H., that he presented as 
essentially normal with casual dress, appropriate grooming, 
and cooperative attitude evidencing no dysphasia.  
Significantly, Dr. K.B., noted no hallucinations, delusions, 
psychosis, and organic brain syndrome.  The Veteran expressed 
no homicidal or suicidal thoughts, but he did present a 
foreshortened future.  There was no startle reaction to 
ambient noise, and he was not hypervigilant.  He did not 
appear clinically depressed, but did show mild anxiety.


As for PTSD symptoms, Dr. K.B. noted that the Veteran 
experienced disturbing intrusive thoughts, avoidance syndrome 
including suppression of memories and some avoidance of 
activities, and arousal symptoms including a mild exaggerated 
startle reaction and hyper-vigilance.  He also noted that the 
Veteran had recurring major depression, which appeared now 
well controlled by his medications.  

The latest VA compensation and pension examination was 
conducted by another VA psychologist, Dr. S.B., during 
October 2008.  She diagnosed the Veteran with chronic PTSD; 
major depressive disorder, secondary to PTSD; and panic 
disorder without agoraphobia.  She assigned a GAF score of 45 
based on current and ongoing PTSD symptomatology, noting 
that, because the major depressive disorder was secondary to 
PTSD, it was not possible to separate the impact of the PTSD 
symptoms versus those of depression.

With regard to the Veteran's mental status, Dr. S.B. observed 
that the Veteran arrived on time; was casually and 
appropriately dressed; appeared much older than his stated 
age of 60; and he was cooperative, though tentative, 
throughout the interview.  He was alert, oriented to person, 
place, and time; his affect was anxious and mildly depressed 
and appropriate to material content; and affective range was 
stable but restricted.  No perceptual distortions were noted 
or endorsed; thought content consisted of ruminations 
relating to his time spent in Vietnam and guilt about his 
survival, especially having had a cousin killed there.  
Feelings of worthlessness were also noted.  His thought 
process was logical and coherent, with average intelligence 
and abstraction ability.  He did not demonstrate notable 
problems with attention or memory, except for an inability to 
recall details of traumatic combat events.  

Dr. S.B. concluded that the Veteran met the full criteria for 
a diagnosis of PTSD.  She noted that he reported bad dreams 
about Vietnam and the loss of his cousin there 2 to 3 times 
per week, often waking up in a sweat.  About two times a year 
he jumped his wife during a nightmare.  He reported intrusive 
thoughts about Vietnam most days when cues like loud noises, 
helicopters, or hunter's guns were heard; he stopped hunting 
deer.  He demonstrated restricted range of emotion and felt 
detached from most people outside of family.  He reported 
difficulty falling asleep without sleeping medication, and 
then dry-mouth from the medication caused him to get up every 
hour or so to drink water.  The Veteran and his wife rarely 
go out to dine, because he needs a well-lighted restaurant 
and to sit in the back so he can see the exits; he refuses to 
wait in line.  He can't stand crowds, so he sits in the car 
while his wife does grocery shopping.  Dr. S.B. noted that 
these symptoms have bothered the Veteran for most of the 
years since his return from Vietnam, and appeared to cause 
clinically significant distress in social functioning and 
possible occupational impairment in the past, which may be 
one reason why the Veteran had such difficulty finding work 
that did not overwhelm his reduced ability to handle stress 
after his discharge from service in 1969.  She concluded that 
the Veteran's PTSD signs and symptoms resulted in substantial 
social impairment, and likely caused meaningful occupational 
impairment during his working years due to inadequate coping 
skills caused by PTSD symptoms.  She also noted that, 
although the prior Mississippi Scale for PTSD scores were 
below the cut off score of 107, the use of "local, age-
related norms to facilitate diagnosis" was recommended.  
Since such norms had not been developed, the use of the 
Mississippi Scale could not be considered in isolation in 
arriving at the presence or absence of a diagnosis. 

The record also shows that the Veteran began seeking VA 
treatment for his mental health problem in about December 
2002.  There is a record of some regular evaluations in 
addition to the C&P examinations, since that time.  During 
April 2005, the Veteran's treating psychiatrist, Dr. J.C., 
noted PTSD by criteria, but noted a below cut off Mississippi 
Scale score of 102, and his diagnosis was "rule out sub-
threshold PTSD versus PTSD chronic."  He referred the 
Veteran for additional psychological testing, which was 
conducted by Drs. M.P. and D.K. during July 2005.  Based on 
additional testing, they concluded that the Veteran was 
reporting somatic concerns and emotional distress in the 
areas of anxiety, dissociation, social isolation, and 
impaired self reference, but the symptoms did not rise to the 
level of a PTSD diagnosis.  They also noted that they felt 
that the Veteran's having been on psychotropic medications 
for about two years, and his reluctance to discuss his combat 
experiences, could have affected his reporting of symptoms.  
They recommended further assessment.  

The Veteran was hospitalized for stress disorder treatment 
from March 27, 2006 to May 12, 2006.  On discharge, the 
Veteran was noted to be alert and oriented, with normal 
kinetics and eye contact, and normal speech rate, rhythm, 
tone, and volume.  His mood was described as very good; his 
affect was pleasant and appropriate; and his thought 
processes were linear, logical, and goal directed.  There was 
no evidence of hallucinations, delusions, illusions, or ideas 
of reference.  He denied any suicidal or homicidal ideation.  
His insight and judgment with regard to his current emotional 
state was considered fair and improved.  His cognition was 
grossly intact.

The Veteran has been in regular group psychotherapy treatment 
since about May 2005.   Evaluative treatment and group 
therapy reports by Dr. J.C. begin in September 2005 with 
diagnoses of chronic PTSD.

On September 12, 2005, a GAF score of 55 was assigned, noting 
that last one in April 2005 had been 60.  He noted that the 
Veteran had no suicidal or homicidal ideas, no global 
insomnia, no acute anxiety, no ruminations, and no previous 
attempts.  His mood and affect were noted to be abnormal 
because he was tense and anxious due to time at work to 
think.  He reported that his sleep was fine, but he did not 
sleep much; he had no nightmares; some flashbacks; and more 
intrusive thoughts.  He reported that his mood was "OK."   

At the next evaluation on February 27, 2006, Dr. J.C. 
assigned a GAF score of 45, because of an abnormal mood due 
to the Veteran having lost his job, and his father had died, 
and he felt he was not handling life right.  The Veteran 
reported less intense nightmares, no flashbacks or intrusive 
thoughts presently.  No delusions, hallucinations, or 
suicidal or aggressive thoughts were present.  The Veteran 
reported that he could no longer due physical work due to his 
COPD.  

At the next evaluation on November 15, 2006, Dr. J.C. 
assigned a GAF score of 45, again noting an abnormal mood 
because the Veteran reported he felt depressed and was not 
sleeping well.  He reported nightmares and flashbacks being 
active during the day, and intrusive thoughts all the time.  
No suicidal or homicidal thoughts were noted.

In June 2007 Dr. J.C. again assigned a GAF score of 45, 
noting that the Veteran was depressed saying he didn't care 
if he got up to do something, as he had no interest, no 
sexual drive, felt like crying sometimes, had worry about 
money and not working due to disability.  He had 
"daymares", flashbacks and intrusive thoughts, but no 
suicidal or homicidal ideas or place, no acute anxiety, no 
global insomnia, no ruminations or attempts.  This is the 
last periodic evaluation by Dr. J.C. contained in the record, 
although it shows that the Veteran was still continuing to 
attend group therapy sessions as of July 2009.  

III.  Analysis

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 30 
percent for the Veteran's PTSD.  

While recognizing that the Veteran has suffered mild 
occupational and social impairment in functioning due to his 
service-connected PTSD, the Board concludes that the 
Veteran's PTSD symptomatology does not rise to the level 
which would warrant a higher 50 percent evaluation under the 
applicable criteria.  He does not exhibit, for example, 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; or impaired abstract thinking.  He exhibits none of 
the symptoms that are described for a 70 percent evaluation, 
i.e., suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty adapting to stressful circumstances; and 
an inability to establish and maintain effective 
relationships.  

Under the circumstances, given the totality of the evidence, 
it is the Board's conclusion that the Veteran's disability 
picture more nearly approximates the criteria required for 
the current 30 percent rating, and that the weight of the 
evidence is against the assignment of a higher schedular 
evaluation.  The Veteran did not experience deficiencies in 
most areas such as required for the 50 percent rating.  His 
symptoms have been more akin to the criteria for the 30 
percent rating, with reduced reliability and productivity due 
to mild PTSD symptoms.  

The Board notes that the Veteran's PTSD symptoms were so mild 
that he was not definitively diagnosed with PTSD until the 
examination by Dr. K.B. during February 2007 (it appears that 
the initial diagnosis by Dr. L.O. in May 2003 was not given 
much consideration), and then he only felt that the Veteran 
minimally met the criteria for PTSD.  Prior to then, there 
was a question as to whether the Veteran had sufficient 
symptoms to overcome testing that showed "sub-threshold" 
PTSD symptomatology.  The most comprehensive list of PTSD 
symptoms noted by the examiners included sleep disturbance 
with nightmares, intrusive thoughts and flashbacks, 
restricted range of emotion, social isolation, avoidance 
syndrome, and hypervigilence.  All examiners essentially 
observed normal mental status, except for some anxiety and 
depression.  He exhibited no impairment of short-and long-
term memory.  He was neatly dressed with good hygiene; he had 
normal speech rate, rhythm, tone, and volume; his affect was 
usually pleasant and appropriate; and his thought processes 
were linear, logical, and goal directed.  There was no 
evidence of hallucinations, delusions, illusions, or ideas of 
reference.  He denied any suicidal or homicidal ideation.  
The record showed that he had a work record that included a 
variety of jobs since he left service in 1969, but from 1975 
until 1993 he worked as a policeman, and from 1993 to 2005 he 
worked as a water main inspector.    Although he was divorced 
from his first wife, he has been married to his current wife 
for eight years with a good relationship.  Thus, the Veteran 
basically presented himself as, and was evaluated as, a 
person who generally functioned satisfactorily, with routine 
behavior, self-care, and normal conversation.  

The Board also notes that the GAF scores assigned to the 
Veteran are consistent with no more than the currently 
assigned 30 percent evaluation for his service-connected 
PTSD.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  According 
to the DSM-IV, a GAF score of 61 to 70 is indicative of 
"Some mild symptoms (e.g. depressed mood and mild insomnia) 
OR some difficulty in social, occupational or school 
functioning . . . , but generally functioning pretty well, 
has some meaningful interpersonal relationships."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  A GAF score of 41 to 50 is indicative of 
"serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  The record shows 
that the various examiners assigned GAF scores ranging from 
58 in May 2003 by Dr. L.O. to 65 in March 2006.  Dr. K.B., 
who in February 2007 opined that the Veteran's symptoms of 
depression were independent of his symptoms of PTSD, still 
assigned an overall GAF score of 55, but stated that if only 
PTSD were considered, the GAF score would be 60.  Even the 
Veteran's treating psychiatrist, Dr. J.C., assigned a score 
of 55 during September 2005.  As indicated above, such GAF 
scores are only indicative of mild to moderate 
symptomatology.

It appears that it was only beginning in February 2006, after 
the Veteran lost his job and his father had died, that Dr. 
J.C. reduced the assigned GAF score to 45 based on the new 
abnormal depressive mood that was presented.  And in October 
2008, Dr. S.B. assigned a score of 45 because she could not 
separate out the non-service-connected depressive symptoms 
from the PTSD symptoms.  As noted above, a GAF score of 45 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  See 
Mittleider v. West, 11 Vet. App. 181, 182 (the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  Nevertheless, as discussed above, 
the Veteran's overall picture does not include such serious 
symptomatology.  Put another way, the GAF score of 45 is not 
supported by the evidence of record.

In evaluating this claim, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a rating in excess of 30 percent for PTSD have 
not been met since the time that the Veteran was awarded 
service connection effective July 8, 2005.  A "staged rating" 
is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's PTSD has met the criteria for an initial 30 
percent, but no higher, rating.

IV.  Extraschedular Ratings

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2009).

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has had frequent 
periods of hospitalization for his PTSD.  Although the 
Veteran retired on SSA disability, the record indicates this 
was primarily due to his non-service-connected COPD.  The 
Board additionally notes that the Veteran did have a 35 year 
career working at various jobs after leaving service in 1969, 
work as a police officer from 1975, and as a water main 
inspector from 1993 to 2005.  Therefore, the record does not 
show marked interference with his employment beyond that 
contemplated in the 30 percent rating which has now been 
assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].  Nor 
has any extraordinary clinical picture been demonstrated.

In short, there is nothing in the record to suggest that the 
Veteran's disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.

In summary, for reasons and bases expressed above, the Board 
concludes that the criteria for an initial disability rating 
in excess of 30 percent for PTSD have not been met.  The 
appeal is therefore denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  



____________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


